DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The limitation "cooling water to calculates the inlet/outlet" contains a spelling error and should read as ‘-- cooling water to calculate the inlet/outlet --’ .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control device," "lower limit calculation unit," "lower limit determination unit," "lower limit command unit," and "means for calculating, subtracting and determining" in claims 1-7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The "control device" is described in the specification as a computer (see paragraph 26).
The "lower limit calculation unit" is not described in the disclosure except as a box (13, see fig. 2).
The "lower limit determination unit" is not described in the disclosure except as a box (14, see fig. 2 and paragraph 56).
The "lower limit command unit" is not described in the disclosure except as a box (14, see fig. 2).
The "means for calculating, subtracting and determining" is not described in the disclosure except as a box (13, 14, see fig. 2).

Claim limitation “lower limit calculation unit," "lower limit determination unit," "lower limit command unit," and “means for calculating, subtracting and determining” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In claims 1 and 5-7, the calculation, determination and command units and means are used to calculate and set cooling water inlet and outlet lower temperature values and command the cooling tower to supply the cooling water at set temperatures; however, the disclosure describes the above limitations only as boxes as part of the control device (see 13, 14, fig. 2). It is unclear how the boxes are structured to perform the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 2015/0354849 A1).
In regards to claims 1, 8, and 10, Matsuo discloses a control device (10a, 70a) that calculates a lower limit of a cooling water temperature (see abstract and at least cooling water outlet temperature lower limit, paragraph 47), and a program (program, see fig. 3) causing a computer (10a 70a) to function as means for calculating a lower limit of a cooling water temperature (see abstract and at least cooling water outlet temperature lower limit, paragraph 47), the control device comprising: a lower limit calculation unit (at least 71, 72) that calculates a cooling water outlet temperature lower limit (see paragraphs 47); subtracts an inlet/outlet required temperature difference (temperature difference between cooling water inlet and outlet, see paragraph 10) from the cooling water outlet temperature lower limit to calculate a cooling water inlet temperature lower limit calculated value of the chiller (cooling water inlet temperature lower limit values calculated by subtracting inlet/outlet required temperature difference from the cooling water outlet temperature lower limit, see paragraphs 52, 10-11, and 8-9; and equation 3); and a lower limit determination unit (at least 73) that determines the cooling water inlet temperature lower limit calculated value as a cooling water inlet temperature lower limit (see paragraphs 8-11), regardless of a predetermined cooling water inlet temperature lower limit setting value set for each chiller (cooling water inlet temperature lower limit calculated value is calculated without using the initial setting value, see paragraph 10); where the cooling water outlet temperature lower limit is obtained by adding the inlet/outlet required temperature difference to the cooling water inlet temperature lower limit (which is the balance of the equation described in paragraphs 10-11 for calculating cooling water outlet temperature lower limit); wherein the addition of a predetermined required temperature difference and a setting value of a chilled water outlet temperature in a chiller is equal to the cooling water inlet temperature lower limit because the cooling water outlet temperature lower limit is equal to the addition of the cooling water inlet temperature lower limit and the inlet/outlet required temperature difference (see paragraphs 10-11); where, the inlet/outlet required temperature difference, which is a temperature generated according to an operating status of the chiller between a cooling water outlet temperature and a cooling water inlet temperature in the chiller (the inlet/outlet temperature difference is described as a flow rate and chiller load condition, see paragraphs 53-54, 16-17). Matsuo teaches the limitations of claim 8 and further discloses that the claim appears to only recite method steps of using the apparatus recited in claim 1.
In regards to claim 5, Matsuo teaches the limitations of claim 5 and further discloses a lower limit command unit (at least 74) that commands a cooling tower (21, see paragraphs 56-57) that supplies the cooling water to set the cooling water inlet temperature lower limit determined by the lower limit determination unit to a lower limit of the cooling water inlet temperature (via pipe 22, lower limit cooling water inlet temperature at 53 is set by the command unit 74, see figs. 1-2, 5 and paragraph 57).
In regards to claim 6, Matsuo teaches the limitations of claim 6 and further discloses that the lower limit calculation unit calculates the cooling water inlet temperature lower limit calculated value in a predetermined control cycle (see predetermined step SA2, fig. 5), and the lower limit command unit provides a command on the cooling water inlet temperature lower limit (setting the water inlet temperature, at step SA3, see fig. 5).
In regards to claims 7 and 9, Matsuo teaches the limitations of claim 7 and further discloses a heat source system (see fig. 1) comprising: a chiller (11); the control device controls the chiller (10a, see paragraph 43); a cooling tower (21) that supplies cooling water to the chiller (via pipe 22, see figs. 1-2); and a control device (70a) of the cooling tower, wherein the control device of the cooling tower updates a target temperature of the cooling water at an inlet of the chiller based on the cooling water inlet temperature lower limit as commanded by the lower limit command unit (setting inlet temperature at step SA3, fig. 5; paragraphs 62-63 and claims 1, 3, and 7). Matsuo teaches the limitations of claim 9 and further discloses that the claim appears to only recite method steps of using the apparatus recited in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2015/0354849 A1) as applied to claim 1 above and further in view of Tateishi (US 2016/0290674 A1).
In regards to claim 2, Matsuo further discloses that the lower limit calculation unit calculates the temperature difference between the cooling water inlet and outlet by multiplying a predetermined cooling water rated temperature difference by a flow rate and a chiller load value (see equation 4, paragraph 53; and claim 4).
However, Matsuo does not explicitly teach that the load factor is calculated by multiplying a difference between inlet and outlet temperatures by a flow rate, a specific heat, and a specific gravity of water.
Tateishi discloses that the load value is calculated by multiplying a difference between inlet and outlet temperatures of the water by a flow rate of chilled water, a specific heat of the chilled water, and a specific gravity of the chilled water (see paragraphs 67 and equation 1; wherein the heat medium is the chilled water, see paragraph 45); where the load value is obtained by a multiplication of the rated load and the load factor of 0.6 or 0.8, see paragraphs 70-73 and equations 2-3; therefore the load factor is obtained by dividing a value of the load by a rated load).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the lower limit calculation unit of Matsuo to include a load factor calculated by dividing a value, which is obtained by multiplying a difference between an inlet temperature and an outlet temperature of chilled water cooled by the chiller by a flow rate of the chilled water, specific heat of the chilled water, and specific gravity of the chilled water, by a rated load of the chiller based on the teachings of Tateishi in order to improve the coefficient of performance of the chiller by lowering the cooling water inlet temperature from the accurate calculation of the inlet/outlet required temperature difference based on the actual specific heat, flow rate and specific gravity of the chilled water within the system.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2015/0354849 A1) as applied to claim 1 above and further in view of Ueda (US 2011/0030405 A1) and further in view of NPL1.
In regards to claim 3, Matsuo further discloses that the lower limit calculation unit calculates the temperature difference between the cooling water inlet and outlet by dividing a value by the flow rate of the cooling water (a value equal to the multiplication of the temperature difference and rated flow rate is divided by the cooling water flow rate to obtain temperature difference between cooling water inlet and outlet, see equation 4, paragraph 53; and claim 4).
However, Matsuo does not explicitly teach adding power of the compressor to the heat load, which is obtained by multiplying a difference between inlet and outlet temperatures by a flow rate, a specific heat, and a specific gravity of water.
Ueda teaches obtaining the operating temperature of the cooling water by adding the power consumption of the chilled water system (i.e. the power consumed by the compressor) and the thermal load of the heat pump (see paragraph 34, 83-84, 72; and fig. 3 where the thermal load of the heat pump is described as a power consumption of the heat pump, see paragraphs 32-33). Also NPL1 discloses that a heat load (Q, see pages 7-8) is calculated by multiplying a difference between the cooling water inlet and outlet temperatures (Delta T) by a flow rate of the cooling water (Qv), specific heat of the cooling water (Cp), and specific gravity of the cooling water (Rho or Rho/1000, see pages 7-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the lower limit calculation unit of Matsuo to include a value obtained by adding power consumed by the chiller to the heat load, which is obtained by multiplying a difference between an inlet temperature and an outlet temperature of cooling water by a flow rate of the cooling water, specific heat of the cooling water, and specific gravity of the cooling water and dividing and/or multiplying by the specific heat of the cooling water and the specific gravity of the cooling water based on the teachings of Ueda and NPL1 in order to set the operating temperature of the cooling water according to the actual power consumption and heat load on the system for the realization of an efficient operation (see paragraph 30, Ueda).

  Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2015/0354849 A1) as applied to claim 1 above and further in view of Yokoyama (US 2016/0216024 A1).
In regards to claim 4, Matsuo further discloses that the lower limit calculation unit calculates the temperature difference between the cooling water inlet and outlet by multiplying a value by the predetermined cooling water rated temperature difference (rated temperature difference multiplied with other values to obtain temperature difference between inlet/out water temperature, see equation 4, paragraph 53).
However, Matsuo does not explicitly teach subtracting a safety factor from a load factor in the calculation of inlet water temperature.
Yokoyama teaches the cooling water inlet temperature (Tcin) is influenced by the value which is a difference between the safety load factor (user set load rate) and the conventional load factor (see fig. 4a and paragraphs 55, 58-59; where the variation in the load rate represents the chilled water inlet temperature fluctuations, see fig. 4a and paragraph 59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the lower limit calculation unit of Matsuo to include a value obtained by subtracting a predetermined safety factor from a load factor based on the teachings of Yokoyama for determining the inlet/outlet temperature difference in the system of Matsuo in order to efficiently understand the conditions/fluctuations of the heat source machine, which are strongly affected by the load rate variation and fluctuations (see paragraph 60, Yokoyama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/             Examiner, Art Unit 3763                                                                                                                                                                                           
/NELSON J NIEVES/             Primary Examiner, Art Unit 3763